 


113 HRES 269 IH: Providing for consideration of the bill (H.R. 1947) to provide for the reform and continuation of agricultural and other programs of the Department of Agriculture through fiscal year 2018, and for other purposes.
U.S. House of Representatives
2013-06-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV 
113th CONGRESS
1st Session
H. RES. 269 
IN THE HOUSE OF REPRESENTATIVES 
 
June 18, 2013 
Mr. Braley of Iowa submitted the following resolution; which was referred to the Committee on Rules
 
RESOLUTION 
Providing for consideration of the bill (H.R. 1947) to provide for the reform and continuation of agricultural and other programs of the Department of Agriculture through fiscal year 2018, and for other purposes. 
 
 
That immediately upon the adoption of this resolution, the Speaker shall declare, pursuant to clause 2(b) of rule XVIII, the House resolved into the Committee of the Whole House on the state of the Union for consideration of the bill (H.R. 1947) to provide for the reform and continuation of agricultural and other programs of the Department of Agriculture through fiscal year 2018, and for other purposes. The first reading of the bill shall be dispensed with. All points of order against consideration of the bill are waived. All points of order against provisions in the bill are waived. Clause 1(c) of rule XIX shall not apply to the consideration of the bill. General debate shall be confined to the bill and shall not exceed three hours, to be equally divided and controlled by Mr. Braley of Iowa and a Member opposed thereto. After general debate, the bill shall be considered for amendment under the five-minute rule. During consideration of the bill for amendment, the chair of the Committee of the Whole may accord priority in recognition on the basis of whether the Member offering an amendment has caused it to be printed in the portion of the Congressional Record designated for that purpose in clause 8 of rule XVIII. Amendments so printed shall be considered as read. At the conclusion of the consideration of the bill for amendment, the Committee shall rise and report the bill to the House with such amendments as may have been adopted. The previous question shall be considered as ordered on the bill and amendments thereto to final passage without intervening motion, except one motion to recommit with or without instructions. If the Committee of the Whole rises and reports that it has come to no resolution on the bill, then, on the next legislative day, the House shall, immediately after the third daily order of business under clause 1 of rule XIV, resolve into the Committee of the Whole House on the state of the Union for further consideration of the bill. 
 
